DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over 3M (EP 1849449).
3M discloses a one-part composition comprising functionalized silane compounds, monomer acidic groups, water, an optionally ethylenically unsaturated compound being different from the monomer acidic group, and initiator (claims 1-8 and 11). The acidic compound can include phosphoric acid residues (¶ 14). The composition is self-adhesive and self-etching (claim 16). Component A is taught to be included from about 3 to about 80 parts by weight and the total monomer content is from about 3 to about 92.5 parts by weight when viewing the required components that are not monomers in claim 11 (¶ 21 and claim 11). The pH of the composition will depend on the components chosen (¶ 13). The compositions are disclosed to be “One Bottle” adhesives (¶ 23).
While 3M discloses several functionalized silane compounds in claim 8, it does not specifically disclose the structure of instant formula I.
Where 3M does disclose its own formula (II), the formula (II) appears to overlap instant formula (I) where the Am-B- groups of 3M include a polymerizable group, such as 3-methy(acryloxypropyl) and vinyl groups. As such, it would have been obvious to one of ordinary skill in the art to select from among the disclosed functionalized silanes of claim 8 to formulate the composition of claim 1, thus making obvious the instant composition.
With regards to instant claim 5, it would have been obvious to select one of the Group G compounds from ¶ 20, which include many non-acidic monomers.
With regards to instant claim 10, it would have been obvious to vary the pH of the composition as noted in 3M to modify the characteristics of the composition. Where the disclosed purpose is as an adhesive or etchant, the pH would have been viewed as a factor in determining the physical properties of the composition.
With regards to instant claim 11, as noted above, the composition is considered a “One Bottle” adhesive, suggesting the composition be contained in a container of some sort prior to use.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the prior art teaches monomers having methacryl groups, it does not teach or suggest (meth)acryloyl groups attached to the Si. There does not appear to be motivation to expand the modified silicon monomers to include this specific monovalent organic group having a polymerizable group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612